Citation Nr: 1512505	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  08-38 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran served on active duty (AD) from April 1970 to April 1972 and had additional service in the National Guard, so presumably on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO decreased the rating for this low back strain at issue from 40 to 20 percent effective May 1, 2008.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Board remanded this claim in December 2013 to determine whether there were private treatment records to associate with the Veteran's claims file and to provide him another VA medical examination reassessing the severity of this service-connected disability.  The Board also, however, determined it was appropriate for the RO to have reduced rating for this disability from 40 to 20 percent effective May 1, 2008.  So as the Board previously explained, unlike in claims for increased ratings, when the opposite occurs - meaning a reduction in rating - VA has the burden of proof of showing the disability has improved.  Conversely, in the increased-rating context, the Veteran has the burden of proof of showing the disability has worsened.  Thus, the reduction-in-rating issue already has been adjudicated and determined to have been a proper course of action in the circumstances presented.  Consequently, this current adjudication will only, instead, address whether a higher rating is warranted for this service-connected disability.



FINDING OF FACT

The Veteran's low back strain is manifested by subjective complaints of pain, fatigability and decreased range of motion; and objective evidence shows there are occasions when he has additional functional impairment - including additional limitation of motion of his lumbar spine - when there is sufficient activity, though still no suggestion of ankylosis or incapacitating episodes.


CONCLUSION OF LAW

The criteria are not met for a higher 40 percent rating, though no greater, for the low back strain.  38 U.S.C.A. §§ 1155; 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, not of record that is necessary to substantiate the claim, also of the information and evidence the claimant is expected to provide versus that VA will attempt to obtain for the claimant, so on his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

According to the U.S. Court of Appeals for the Federal Circuit, in a case as here involving a claim for an increased rating for a disability already determined to be service connected, the notice described in 38 U.S.C.A. § 5103(a) need not be Veteran specific or advise him that, to substantiate his claim, he must submit medical or lay evidence showing the effect any worsening in his disability has on his employment and daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Rather, VA need only provide what amounts to "generic" notice advising him of the evidentiary and legal criteria for establishing his entitlement to greater compensation.  Id.  And this level of notice was provided in this instance.

This VCAA duty to notify was satisfied by way of a June 2006 letter that fully addressed all notice elements.  It was sent prior to the initial RO decision that is at issue in this appeal, so in the preferred sequence.  The letter duly informed the Veteran of the type of evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.

VA also as mentioned has a duty to assist the Veteran in developing his claim.  This duty includes assisting him in the procurement of relevant records, so from both prior to, during, and since his service, therefore including his service treatment records (STRs) and pertinent post-service VA and private treatment records.  This duty to assist also includes providing an examination for a medical opinion when needed to help decide a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such obligation when there is no reasonable possibility the assistance would help substantiate the claim.

The Board finds that all necessary development has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and Appeals Management Center (AMC), the latter on remand, have obtained his STRs, post-service VA clinical records, and private medical records.  Furthermore, he was afforded several VA medical examinations in response to this claim.

When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate or otherwise notify the Veteran why an adequate examination or opinion cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations performed in this particular instance are more than adequate.  The examinations and consequent opinions are fully informed, comprehensive, and substantiated and based on the evidence of record as well as on the Veteran's statements and the results of the objective physical examinations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) and D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

In sum, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  Hence, no further notice or assistance to the Veteran is required in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board already directed further development of this claim when remanding it, and the AMC complied - certainly substantially - with the Board's December 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The AMC asked the Veteran to identify all sources of private treatment for his low back strain and scheduled him for the required additional VA compensation examination reassessing the severity of this service-connected disability.  He had this additional VA examination in January 2014, and it is adequate to decide his appeal of this claim because it was based on consideration of the relevant evidence in his claims file, pertinent medical history, his lay assertions and current complaints, and because it describes his disability in detail sufficient to allow the Board to make a fully-informed determination regarding the appropriateness of the rating for it.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's paperless claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  And this practice is employed irrespective of whether it is an established or initial rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (VA's anti-pyramyding regulation).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Disabilities affecting the spine are rated based on either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or, if involving Intervertebral Disc Syndrome (IVDS), based on incapacitating episodes, in particular, their frequency and duration.  The General Rating Formula for Diseases and Injuries of the Spine covers Diagnostic Codes 5235-42, whereas IVDS is addressed in Diagnostic Code 5243.

Diagnostic Code 5237, so within the range of Diagnostic Codes 5235-42, specifically concerns lumbar strain.  Diagnostic Code 5242, in particular, concerns degenerative arthritis of the spine and indicates to see also Diagnostic Code 5003 since it, too, pertains to rating degenerative arthritis (hypertrophic or osteoarthritis).  Diagnostic Code 5003, as well as Diagnostic Codes 5235-5242, indicates to rate the arthritis on the basis of the extent it causes limitation of motion of the specific joint or joints affected.  

Diagnostic Codes 5235-42, since specifically concerning limitation of motion of the spine, provide a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned if evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a 50 percent rating if the evidence shows unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating if the evidence shows unfavorable ankylosis of the entire spine (that is, when additionally considering the adjacent cervical segment).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is from zero to 30 degrees, left and right lateral flexion are from zero to 30 degrees, and left and right rotation are from zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2014).

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

Low Back Strain

The Veteran's service-connected low back strain was rated as 10% disabling from June 1985 to February 2003, as 20% disabling from February 2003 to May 2006, as 40% disabling from May 2006 to May 2008, and as 20% disabling since May 2008.

In the prior December 2013 decision, the Board determined the RO's reduction of the rating for this service-connected disability from 40% to 20% as of May 2008 was proper.  But given additional evidence since obtained, including especially on remand, the Board is electing to increase the rating back to 40 percent, although not to an even greater level.

Procedurally, the Veteran filed a claim for an increased rating for this low back disability in July 2007.  In November 2007 the RO instead proposed to decrease the rating for it from 40% to 20%, and in February 2008 the RO followed through on this intended action, prospectively effective as of May 2008.

Since, however, in November 2009, the Veteran had a VA medical examination reassessing the severity of this disability.  He reported that his pain was sharp in nature.  It was 7/10 with no distribution and was chronic with its duration daily.  The pain was moderately severe.  There had not been any incapacitating episodes of back pain in the past 12 months.  He was taking Tramadol and Etodolac for pain.  He indicated flare-ups occurred with prolonged sitting, standing, and ambulation.  After a flare-up, he took rest breaks.  He did not use assistive devices or braces.  He could walk up to one mile.  He had not had any hospitalizations or surgeries.  He reported missing about 6-10 days of work that year.  He was self-sufficient with activities of daily living (ADLs).  He had no history of neoplasm.  Objective physical examination revealed his spine was symmetrical, his posture slightly kyphotic, and his gait slightly antalgic.

As concerning range of motion, forward flexion was 45 degrees, extension to 10 degrees, flexion and rotation to 15 degrees (bilaterally, so to each side) with 
end-range pain in all directions, albeit more so with forward flexion.  The examiner also noted tenderness in the lumbosacral area with bilateral paralumbar muscle guarding, though no atrophy and no spasms.  There were no postural abnormalities, ankylosis or abnormality of musculature of the back.  The neurological findings were as follows:  sensory examination - normal and motor examination - fair to good, 3-4 range.  The Veteran's reflexes were symmetrical.  Lasegue's sign was negative.  There were no non-organic physical signs.  There were no additional limitations with repeated activities times 3 and no change in range of motion.  There was no IVDS.  The Veteran also did not evidence any ankylosis.

The examiner's diagnosis was chronic, moderately-severe, lumbosacral strain with MRI findings of circumferential annular bulge from L1-2 and L3-4 with no disk protrusion or stenosis.  The Veteran had bilateral facet degeneration at L3-4 and 
L5-S1.

In January 2010 the Veteran stated that he wanted his low back strain re-evaluated, as it had gotten worse.  

In January 2014 the Veteran had this additional VA compensation examination.  He reported flare-ups about once a month lasting one day in which he missed work, stayed home, and rested his back.  He avoided any unnecessary activities but was able to manage the ADLs.  Because he was not currently experiencing a flare-up, the examiner surmised that to estimate any reduction in range of motion during a flare-up would be to resort to speculation.  The Veteran's physical examination findings were as follows:  forward flexion ended at 40 degrees and objective evidence of painful motion began at 35 degrees.; extension ended at 15 degrees and objective evidence of painful motion began at 10 degrees; lateral flexion bilaterally and lateral rotation bilaterally ended at 15 degrees and objective evidence of painful motion began at 10 degrees.  He was able to perform repetitive-use testing with 3 repetitions and no change in range of motion.  However, in another part of the report it was contrarily indicated he had functional loss, functional impairment and/or additional limitation of range of motion of the thoracolumbar spine after repetitive use, including pain on movement.  Given his report of increased pain after walking one mile and working dragging brush 30 minutes to an hour, to estimate any decrease in range of motion (ROM) after these activities would cause the examiner to resort to mere speculation because the activities could not be recreated in the office where that evaluation took place.

The Veteran did not have localized tenderness or pain to palpation of joints and/or soft tissue of the thoracolumbar spine.  He also did not have muscle spasm of the thoracolumbar spine.  He did not have guarding of the thoracolumbar spine.  Strength was rated 5/5.  He did not have muscle atrophy.  He had normal deep tendon reflexes.  The results of his sensory examination were normal.  His straight leg raising tests were negative.  He did not have radicular pain or other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  He did not have IVDS of his thoracolumbar spine.  He did not use any assistive devices.  Arthritis was documented through imaging studies, however.

The examiner explained that there was no neurological disability owing to the Veteran's service-connected lumbar spine condition (strain).  The examiner diagnosed lumbosacral spine degenerative joint disease (DJD), i.e., arthritis.

As already discussed, a higher 40 percent rating is assigned if the evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  During the Veteran's most recent January 2014 VA compensation examination, his forward flexion was limited to 35 degrees (rather than to 40 degrees) when considering the impact of his pain on his range of motion.  Additionally, the VA examiner indicated the Veteran had additional functional loss, functional impairment and/or additional limitation of range of motion of the thoracolumbar spine after repetitive use, including owing to this pain on movement, even though the examiner understandably could not replicate just to what extent in the office environment, so instead would have had to resort to mere speculation.  Still, he confirmed the Veteran has this additional disability in this circumstance, including greater limitation of motion, so resolving all reasonable doubt in the Veteran's favor he is entitled to a higher 40% rating for his low back strain because, in this special circumstance, it is as likely as not that his range of motion would be additionally limited by at least 5 more degrees to in turn warrant concluding it is limited to the required 30 degrees or less.  See 38 C.F.R. §§ 4.3, 4.7.

That said, the Veteran is not entitled to an even greater rating, meaning even higher than 40%.  An even greater 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar (thoracic and lumbar) spine, and a still greater 100 percent rating requires unfavorable ankylosis of the entire spine (so, to reiterate, when additionally considering the adjacent cervical segment).  38 C.F.R. § 4.71a, Diagnostic Code 5237.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.


Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

Because these precedent cases and Note (5) to DCs 5235-5242 explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension, and that fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis, it cannot be said the Veteran has either favorable or unfavorable ankylosis of his spine.  While it is true to say he has less than normal range of motion, even considerably less and even in directions aside from forward flexion (so additionally in backward extension, lateral flexion (i.e., side bending) and rotation (i.e., twisting)), he still has a quantifiable measure of range of motion.  Therefore, he does not have ankylosis.  Indeed, both the November 2009 and more recent January 2014 VA compensation examiners expressly indicated the Veteran does not have ankylosis.  Consequently, there is no basis for assigning a rating higher than 40%.  There equally has not been any indication of IVDS to warrant alternative application of Diagnostic Code 5243, much less of bedrest prescribed by a physician that is partly necessary to even conclude the Veteran has had an actual incapacitating episode.  See Note (1) in Diagnostic Code 5243.


Extra-schedular Consideration

In adjudicating this increased-rating claim, the potential application of the various other provisions of Title 38 of the Code of Federal Regulations also have been considered, including 38 C.F.R. § 3.321(b)(1) (2014), which provides procedures for referral or assignment of an extra-schedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In assessing whether the circumstances of this case require this special referral, the Board has considered Mittleider v. West, 11 Vet. App. 181 (1998) and has attributed all potentially service-connected symptoms to the service-connected disability.

This notwithstanding, the Board finds that the schedular rating criteria sufficiently contemplate the impairment attributable to this service-connected disability.  The rating criteria for disabilities of the spine specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to the arthritic pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca), and even incapacitating episodes that may result.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  So the problems the Veteran has reported with his low back (e.g., pain and consequent limitation of motion) are specifically contemplated by the schedular rating criteria, including their effect on his daily activities and general functioning.  The Board thus finds that the requirements for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met regarding this disability.  Bagwell, supra; Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A higher 40 percent rating is granted for the low back strain, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


